NEW COVENANT FUNDS Supplement dated August 8, 2008 to the Prospectus dated October26, 2007, as supplemented March 24, 2008. Sub-Advisor Change Russell Implementation Services, Inc. was approved by the Board of Trustees of the New Covenant Funds on May 19, 2008, to serve as a sub-advisor for the New Covenant Growth Fund, replacing Mazama Capital Management, Inc. Effective July 31, 2008, the section regarding Mazama Capital Management, Inc.on pages 23 and 24 of the Prospectus is deleted and replaced with the following: Russell Implementation Services, Inc. (“Russell”), treet, Tacoma, Washington 98402, was approved by the Board of Trustees on May 19, 2008 to serve as a sub-advisor for the Growth Fund. Russell began managing its allocated portion of the Growth Fund’s portfolio on or about July 31, 2008.Russell provides investment advisory services to investment companies, pension and profit sharing plans, other pooled investment vehicles, charitable organizations and state or municipal government entities. As of May31, 2008, Russell had approximately $42billion in assets under management. The following individuals are primarily responsible for the day-to-day management of Russell’s allocated portion of the Growth Fund’s portfolio: Marc D.
